{¶ 21} At the risk of oversimplification, I cannot contemplate a situation where a child support order is subject to a defense of laches where, as here, all of the following apply: the obligor knows of the birth of a child; parentage is not a question; there is a court order to pay child support; and, the obligor knows he did not pay the amounts specified in the court order. In such cases, the obligor sustains no material prejudice by paying a moral and legal obligation at a date later than when it initially was due and payable. Indeed, the longer the period of time between the accrual of the obligation and its payment is a period of benefit, not prejudice, to the obligor.